


110 HR 3924 IH: To designate the information center at Canaveral National

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3924
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2007
			Mr. Feeney introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the information center at Canaveral National
		  Seashore as the T.C. Wilder, Jr., Canaveral National Seashore
		  Information Center.
	
	
		1.DesignationThe information center at Canaveral
			 National Seashore, located approximately 9 miles south of New Smyrna Beach,
			 Florida, on Highway A1A, shall be known and designated as the T.C.
			 Wilder, Jr., Canaveral National Seashore Information Center.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the information center
			 referred to in section 1 shall be deemed to be a reference to the T.C.
			 Wilder, Jr., Canaveral National Seashore Information Center.
		
